Citation Nr: 1011522	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for osteoporosis, to 
include as secondary to medications used to treat service 
connected bilateral knee disability and service connection 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
 
INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from November 1958 to December 1962 and from 
March 1975 to July 1976.  He also served as a member of the 
United States Marine Corps Reserve, with various periods of 
active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for osteoporosis.

The Veteran testified at an April 2009 hearing held before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing has now been associated with the claims file.

The issue on appeal was previously before the Board in July 
2009, when it was remanded for additional development.  As 
the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The first medical evidence of osteoporosis is not shown 
until two years after service. 

2.  There is no medical evidence on file linking osteoporosis 
directly to any aspect of the Veteran's period of service.

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's osteoporosis is 
proximately due to medications used to treat his service-
connected bilateral knee disability or his service-connected 
psychiatric disorder. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for 
osteoporosis, to include as secondary to medication used to 
treat service-connected bilateral knee disability and 
service-connected psychiatric disorders, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the September 2006 RO decision in the matter, 
VA sent a letter to the Veteran in July 2006 that addressed 
all notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with medical examinations in February 2008 and in 
October 2009, in which the examiners addressed the etiology 
of the Veteran's disability. 

It is noted that in the March 2009 Board remand, the RO was 
instructed to contact the Veteran and ask him to identify all 
current and past medications he has taken for his service-
connected disabilities.  To date, the Veteran has not 
responded to the RO's August 2009 request. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection

Factual Background

The Veteran seeks service connection for osteoporosis.  In 
particular, he asserts that his osteoporosis is secondary to 
medication used to treat his service-connected bilateral knee 
disability and his service-connected psychiatric disorders.  
With regard to the treatment for his knees, the Veteran 
specifically asserts that while he was being treated for his 
knee problems during service, he received five to six 
injections of an experimental drug in his left knee.  He 
states that shortly after his discharge, he was informed by a 
private medical professional at Baptiste Hospital in Boston 
that the experimental drug had been removed from the market 
because of its adverse affect on bones and joints.

A review of the Veteran's service treatment records does not 
show any treatment or diagnosis for osteoporosis.  The 
treatment records from the Veteran's second period of service 
show that he was hospitalized and treated for left knee and 
right knee injuries.  While the Veteran was hospitalized, he 
underwent physical therapy, arthrotomy exploration, and 
removal of the left meniscus.  The Veteran was also diagnosed 
with depressed neurosis as secondary to his bilateral knee 
disability.  None of these service treatment records shows 
that the Veteran received any steroid injections or 
experimental drug injections for his knee disabilities. 

The record shows that after separation from his second period 
of service, the Veteran continued to receive treatment for 
his service-connected bilateral knee disability and his 
service-connected psychiatric disorder.  The first medical 
evidence of osteoporosis is shown in a May 1978 VA orthopedic 
examination report.  In that examination report, the examiner 
noted that the x-ray evidence revealed osteoporosis of the 
left patella.  There is no indication that osteoporosis 
existed elsewhere in the body and the examiner did not 
provide any further statements in regard to this finding.  

The next medical evidence of osteoporosis is shown in 2001, 
when the Veteran first began receiving treatment from a 
rheumatologist at Marshfield Clinic at University of 
Wisconsin. 

The record contains three medical statements regarding the 
etiology of the Veteran's osteoporosis - one in a medical 
correspondence from his treating rheumatologist and two in VA 
examination reports. 

In a June 2005 medical statement, the Veteran's treating 
rheumatologist noted that the Veteran has been treated at 
Marshfield Clinic for the last four years.  The 
rheumatologist noted that the Veteran has extremely severe 
osteoporosis that is believed to be "secondary to 
longstanding steroid exposure and hypovitaminosis D."   The 
rheumatologist did not elaborate or provide rationale for 
that statement.

The Veteran was afforded a VA examination in February 2008.  
In that examination report, the examiner noted that the 
Veteran associated his osteoporosis with medication for his 
psychiatric disorder.  The examiner noted that a review of 
the medical treatment records showed that the Veteran was 
prescribed amitriptyline, Valium, Prolixin, bupropin, 
citalopram, tranzodone, and Sonata.  It was noted that the 
results from a bone scan revealed the Veteran had 
osteoporosis.  The examiner stated that he could not conclude 
without resorting to mere speculation whether the medications 
that the Veteran took for his service connected psychiatric 
disorder caused his osteoporosis, as a complete list of the 
Veteran's past medications was not available, and the Veteran 
could not remember them all.  The examiner did state that of 
those listed, none caused osteoporosis.  He also stated that 
certain drugs, including some anti-seizure medications, are 
known causes of osteoporosis. 

In October 2009, the Veteran underwent another VA examination 
in conjunction with his claim.  In that examination report, 
the examiner noted the Veteran's statements about his 
osteoporosis and the statement from the treating 
rheumatologist.  The examiner noted that a review of the 
record showed that the Veteran had taken the following 
medications for his service-connected disabilities: 
amitriptyline (Elavil), valium, prolixin, buproprion, 
citalopram, and trazodone.  The examiner noted that the 
Veteran reported he has been on "bunch of other stuff" that 
he could not remember.  The examiner also noted the Veteran 
reported he received three to four "experimental steroid" 
injection into both knees in 1976 and he used a topical 
steroid cream on his knees.  The Veteran reported that he has 
not received any other steroid, except on two separate 
occasions when he was given oral steroids in the early 1980's 
for a couple days at a time.  The examiner concluded that 
none of the medications listed in the medical records caused 
the Veteran's osteoporosis.  The examiner noted that while 
two of the medications were used to treat seizures, they were 
in a different class of anti-seizure medications than the 
class of such medications known to cause osteoporosis.  

With regard to the steroid injections, the examiner noted 
that steroid injection is a common treatment for knee pain, 
but that there was no documentation of steroid injection in 
service or in the subsequent medical histories.  The examiner 
also noted that there is an increased risk of osteoporosis 
with chronic steroid treatment, but also stated that the 
level of risk depended on the dose and the duration of the 
treatment.  A higher dose and longer treatment would give a 
higher risk of osteoporosis.  The examiner noted that even if 
the Veteran received steroid injections as he reported, it 
was "a short duration of the treatment and bone mass 
improves dramatically after the glucocorticoids are 
removed."  The examiner finally noted that since it was 
still unclear what other medications the Veteran received for 
his service-connected disabilities, the examiner could not 
state without resorting to mere speculation that any 
medications used to treat his service-connected disabilities 
caused or aggravated his osteoporosis. 


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

Initially, the Board notes that the Veteran does not contend 
(nor does the evidence of record support a finding) that his 
osteoporosis is directly due to service.  The evidence of 
record does not show osteoporosis in service, at separation, 
or within the first year after separation.  

Although the record shows that the Veteran had osteoporosis 
in his left patella two years after his separation from his 
second period of service, this is still beyond the one-year 
mark for presumptive service connection.  See 38 C.F.R. 
§ 3.303.  It is noted that after the May 1978, the Veteran 
underwent total left knee replacement that would have removed 
the diseased left patella, and the first medical evidence of 
chronic osteoporosis was not shown until 2001.  This lengthy 
period without treatment for related conditions is evidence 
against a finding of continuity of hypertension since 
service, and it weighs heavily against a claim for service 
connection on a direct basis.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Further, there is no competent medical evidence 
establishing a direct link between the Veteran's osteoporosis 
and his service.  The evidence does not support a finding 
that the Veteran's osteoporosis is directly related to 
service.  See 38 C.F.R. § 3.303

Turning back to the Veteran's specific contention in this 
matter - a claim of secondary service connection - the 
remaining question is whether the medical evidence supports, 
or is at least in equipoise as to, the Veteran's assertion 
that his osteoporosis is caused by the medications he took 
for his service-connected bilateral knee disability and/or 
service-connected psychiatric disorder.  See 38 C.F.R. § 
3.310.  Here, the weight of the medical evidence is against 
such a finding.  

None of the medical evidence shows that the Veteran's 
osteoporosis was caused by the medications prescribed for his 
psychiatric disorder.  Although the February 2008 VA examiner 
noted that some anti-seizure medications can cause 
osteoporosis, the October 2009 examiner found that the 
Veteran's medications are not in the same class as the ones 
known to cause osteoporosis.  

Additionally, the October 2009 VA examiner found that even if 
the Veteran had received steroid injections during service, 
given the short duration of the reported treatment, the 
Veteran's bone mass would have improved after the course of 
steroids was over.  The October 2009 VA examiner also noted 
that the record did not document any experimental steroid 
injections, and that he was uncertain of any "experimental 
steroid" as alleged by the Veteran.  The October 2009 VA 
examiner concluded that a medical opinion asserting the 
alleged steroid injections caused or aggravated the current 
disorder could not be made without resorting to mere 
speculation.  The Board notes an award of service connection 
cannot be based on mere speculation.  See 38 C.F.R. § 3.102.  

The Board has considered the June 2005 statement from the 
treating rheumatologist.  The rheumatologist stated that the 
Veteran's osteoporosis was secondary to his "longstanding 
steroid exposure."  This medical conclusion appears to be 
solely based on the Veteran's reported history, because the 
record does not document any longstanding steroid exposure in 
service or since then.  Although a medical opinion cannot be 
rejected solely because it is based upon history supplied by 
the Veteran, the Board can determine if the medical opinion 
is credible in light of all the evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Nieves-Rodriguez v. 
Peake, No. 06-312, (U.S. Vet. App. Dec. 1, 2008).  In fact, 
the Board may reject a medical opinion that is based on facts 
provided by the Veteran when those facts have been found to 
be inaccurate, or, because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion. Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence). 

Here, the rheumatologist's opinion is based on the Veteran's 
reports of longstanding steroid exposure.  This 
characterization of steroid exposure is contradicted by the 
Veteran's more recent statements made during the October 2009 
VA examination report, where he reported he received steroids 
over a short period of time from 1975 to 1976.  Moreover, the 
medical evidence of record does not document any steroid 
injections, let alone, longstanding steroid exposure.  

In light of the inconsistencies from the Veteran's accounts 
of his treatment and the lack of documentation for steroid 
injections, the Board is unable to afford the Veteran's 
statements as to longstanding steroid usage any probative 
value, and, in this regard, his statements cannot be used to 
support the rheumatologist's medical opinion.  The 
rheumatologist did not note any other factors that he 
considered when he determined that the Veteran's osteoporosis 
was secondary to any treatment received for his service-
connected disability.  As such, the Board finds that the 
rheumatologist's medical statement carries no probative value 
in this matter. 

The Board has also considered the Veteran's own assertions of 
an association between the medications he took for his 
service-connected disabilities and his osteoporosis.  
Although the Veteran is competent to attest to facts 
surrounding his claim, as a lay person, he is not competent 
to offer opinions that require medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board finds that his assertions are afforded no probative 
weight in the absence of evidence that the Veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

In sum, osteoporosis is not shown to be directly related to 
service and the preponderance of the medical evidence of 
record is against a finding that the Veteran's osteoporosis 
is caused or aggravated by any medications used to treat his 
service-connected bilateral knee disability or service-
connected psychiatric disorder.  See 38 C.F.R. §§ 
3.303, 3.310.  As shown above, the October 2009 VA examiner 
found that none of the Veteran's psychiatric medications were 
related to his osteoporosis.  Additionally, there is no 
competent medical evidence establishing a link between the 
Veteran's osteoporosis and the medications used to treat his 
service-connected bilateral knee disability.  The claim must 
be denied.  See Hickson, 12 Vet. App. at 253.



ORDER

Entitlement to service connection for osteoporosis, to 
include as secondary to medications used to treat service-
connected disabilities, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


